Reasons for Allowance
Claims 7-11 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not expressly disclose a search system, comprising: a search beacon detector; and code configured to instruct a processor in a mobile device to execute steps of: configuring a Bluetooth radio in the mobile device with a first connection configuration associated with the search beacon detector and configuring a WiFi radio in the mobile device with a second connection configuration associated with the search beacon detector; for a device in a sleep mode wherein the WiFi radio in the mobile device is not powered but wherein the Bluetooth radio of the mobile device is receptive to a connection attempt, directing the device to exit the sleep mode upon receiving a connection attempt from the search beacon detector to the Bluetooth radio using the first connection configuration; and upon receiving the connection attempt, causing WiFi the radio to power up and attempt to connect to the search beacon detector using the second connection configuration;-2- Attorney Docket No. GILL-01001USIgill/i 00 lus1/1001 usl -response-003wherein the search beacon detector is adapted to detect each connection attempt associated with the first and second connection configurations and associate a geographical location with the connection attempt using the second connection configuration, as presented in the claimed invention. While many of the claimed limitations are found at least individually in the prior art, there is no reference or reasonable combination of references sufficient to meet the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838.  The examiner can normally be reached on M to F, 10am to 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684     


												/QUAN-ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684